Per Curiam.

There seems to be some diversity of.practice in the.English courts' in this - respect;- This-.court will, therefore, establish-a rule of its -o.wn. As the. amendment is-a benefit to the plaintiff, it is reasonable "that he should pay the costs; and it is equally reasonable, that, the defendant, after Tin amendment, should be allowed to plead de nbvo.
We are, therefore, of opinion that the' amendment be allowed, on payment of costs, and giving an imparlance.(b)
Rule granted?-

 Stafford v. Green, 1 Johns. R. 505. Livingston v. Rogers, 1 Caines’ R. 584. Rogers v. Phinney, 1 Green. 1. See 2 Green. 270. 3 J. J. Marsh. 333. Anon. 2 Wash. C. C. 270. Though costs are generally imposed on a party, who asks to amend the pleadings/ yet iit a case where the error that required the amendment arose from the ¡irregularity of the practice" in. t¡ie courts of the state where the. action was brought, the court did not allow costs on. amendment. Lanning v. Dolph, 4 Wash. C. C. 630. See also Gra. Prac. 2d edit. 669, 670.